United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Fresno, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0033
Issued: March 3, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 8, 2015 appellant filed a timely appeal from an August 27, 2015 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the last merit decision of April 1, 2015 and the filing of this appeal, pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review on the merits pursuant to 5 U.S.C. § 8128(a).
On appeal, appellant alleged that he made new legal arguments with his reconsideration
request and cited new case law. He also argued that his case could be considered under his prior
case number.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 5, 2012 appellant, then a 57-year-old social worker, filed an occupational
disease claim (Form CA-2) alleging that he suffered from depression and stress as a result of
retaliation that he experienced with the employing establishment. Briefly, he alleged that he was
a victim of sexual assault in November 2009, that he filed a formal complaint about this assault
with the Equal Employment Opportunity Commission (EEOC), and that since that time he has
experienced numerous instances of retaliation by the employing establishment. Appellant noted
the reclassification of his position was withdrawn, he was stripped of his ability to perform his
job, he was assigned to report to his administrative assistant who had no knowledge of social
work, he was subject to people searching his office, he was not allowed proper union
representation, he was humiliated in front of staff he was supposed to be supervising, and he was
reassigned to a position for which he had no training with only one day notice.
By decision dated September 23, 2013, OWCP denied appellant’s claim for an emotional
condition as he failed to establish that it “arose during the course of employment and within the
scope of compensable work factors as defined by FECA.” Appellant requested a telephone
hearing, which was held before an OWCP hearing representative on April 14, 2014.
By decision dated July 2, 2014, an OWCP hearing representative denied appellant’s
claim for an emotional condition. It noted that although appellant had established that some of
the alleged incidents occurred, appellant had not established a compensable factor of federal
employment. Appellant requested reconsideration and in a decision dated April 1, 2015, OWCP
conducted a merit review of appellant’s claim, but denied modification of its prior decision.
On May 28, 2015 appellant filed another request for reconsideration. He alleged that he
was requesting reconsideration based upon additional legal arguments and citation to Board
decisions. Appellant argued that he had not been given the opportunity to supply missing
information, that he had provided evidence that the employing establishment acted with error or
abuse in handling the situations that OWCP classified as administrative actions, and that the
medical evidence should have been considered. He also argued that his claim in a different
compensation case should not have been closed, and that his claim was compensable under File
No. xxxxxx672. Appellant also submitted letters he previously wrote concerning the factors of
his claim.
By decision dated August 27, 2015, OWCP denied reconsideration without reviewing the
merits of appellant’s claim.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,2
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
2

Supra note 1. Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or against
payment of compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).

2

pertinent new evidence not previously considered by OWCP.3 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.4 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.5
ANALYSIS
OWCP denied appellant’s claim for an emotional condition as it found that he had not
established a compensable factor of federal employment. It noted that although appellant did
establish that certain events did occur, that these events were considered administrative actions
and that he had not established error or abuse in the handling of these matters by the employing
establishment.
When appellant requested reconsideration, he argued that he established a compensable
factor of employment, that he had not been given the opportunity to supply missing information,
that he had provided evidence that the employing establishment acted with error or abuse in
administrative actions, and that medical evidence should have been considered. He set forth his
argument with citations to Board decisions. Appellant also argued that his case should be
considered under his prior OWCP case number.
Appellant alleged that he provided new legal argument not previously considered by
OWCP. However, OWCP had previously considered whether he had established a compensable
factor of employment and had already considered the appropriate law with regard to
administrative actions by the employing establishment. It also properly noted that in the absence
of a compensable factor of employment in an emotional condition case, the Board does not
require OWCP to analyze the medial evidence of record.6 The fact that appellant set forth new
Board case citations does not amount to new legal argument regarding these previously
considered issues.
Appellant’s argument that OWCP did not properly develop the case, in that it failed to
provide him an opportunity to present missing evidence, is also without merit as OWCP sent
appellant a letter on May 13, 2013 requesting additional information. He was presented with
another opportunity to correct deficiencies when he requested review of the written record.
Furthermore, appellant did not submit any pertinent new and relevant evidence with regard to his
claim. The Board has held that evidence that is repetitive and duplicative of evidence previously
of record is insufficient to warrant further merit review.7 Appellant’s evidence merely consisted
of resubmitted prior statements and arguments he made with regard to his claim.
3

20 C.F.R. § 10.606(b)(3).

4

Id. at § 10.607(a).

5

Id. at § 10.608(b).

6

M.M., Docket No. 15-1221 (issued September 14, 2015).

7

D.K., 59 ECAB 141 (2007); see also L.K., Docket No. 14-1722 (issued September 29, 2015).

3

Finally, appellant asks the Board to reopen a different OWCP case that is not currently
before the Board. The only issue over which the Board may properly exercise jurisdiction is
whether OWCP properly declined to reopen his case for further merit review under OWCP File
No. xxxxxx399.
The Board finds that appellant has not shown that OWCP erroneously applied or
interpreted a specific point of law, has not advanced a relevant legal argument not previously
considered by it, and has not submitted relevant and pertinent new evidence not previously
considered by OWCP. Accordingly, the Board finds that he did not meet any of the necessary
requirements and is not entitled to further merit review.8
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review on the merits pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 27, 2015 is affirmed.
Issued: March 3, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

See L.H., 59 ECAB 253 (2007).

4

